 

/17 Page 1 of3

Case 1:16-cv-09707-VS (EFBnEZE Vi|Ed

 

 

 

 

 

 

 

SEP 0 '| 2017
Honorable Vernon S. Broderick S D C September 15[ 2017
United States District Court U‘ v`vP' '
Southern District of New York

 

New York, New York 1000?
Re: Humphrevs v. New York Citv Health and Hospitals Cornoration
Case No.: 16-CV-9707(VSB)

Dear l ud ge Broderick:

On July 14th 2017, Plaintiff filed a corrected second amended complaint (“CSAC”) against Defendant
(“HHC”) alleging violations of the Family and Medical Leave Act of 1993 (“FMLA”); Title VII of the
Civil Rights Act of 1964 (“Title VII”); New York State Human Rights Lavv (“NYSHRL”); New York
City Human Rights Law (“NYCHR]_.”); New York Labor Law (“NYLL”); Americans With Disabilities
Act of 1990 (“ADA”); Fair Labor Standards Act (“FLSA”); and Equal Pay Act (“EPA”). [E Dkt # 24].
On August 4th 2017, Defendant Wrote a letter to the Court requesting pre-motion conference regarding an
anticipated partial motion to dismiss_ @ Dkt # 25]_ Plaintiff now submits this letter opposing
Defendant’s motion. For the reasons that follovv, Defendant’s motion should be denied.

IADA & TITLE VII Doesl_i’t Bar Al_l IncideLts Occl_lrring Prior to the Statute of Limitations
Defendant argues in its motion that Plaintiff’ s ADA and Title VII claims are partially time-barred because
incidents occurring prior to the 300 day statue limitations are time-barred under Title VII and the ADA in
New York. However, Title VII and ADA’s statute of limitations period only bars discrete acts (not subject
to tolling). Defendant failed to distinguish between discrete acts, continuous acts, and acts subject to
tolling. Accordingly, Defendant’s motion With respect to timeless of Plaintiff’ s ADA and Title VII claims
ShOuld be denied. [See Seabrook v. Indep. Sch. Dist. & Brenda Lewis, Civil No. l6-2245(DSD/BRT) (D.
Minn. Feb. 21, 201 7) "Defendants argue that the race and sex discrimination claims are barred by the
MHRA and Title VII to the extent they are based on conduct that occurred before June 29, 201 5, or
September 29, 2015... Defendants, however, fail to distinguish between discrete and continuous
violations Discrete adverse employment actions . .. "start a new clock for filing charges alleging that act"
whereas continuing violations... are not time barred if "ail acts which constitute the claim are part of the
same unlawful employment practice and at least one act fails within the time period.. "]

Plaintiff’s ADA cause of action is timely. ln order to pursue a timely claim under the ADA and Title VH
in New York one can first file a charge with the EEOC Within 300 days of a discriminatory act, receive a
right to sue letter, and file suit Within ninety days of receipt of a right-to-sue-letter M 42 U.S.C. §
2000e-5(e)(l)]. Because Plaintiff filed her EEOC Charge on August 18lh 2015, less than 300 days from all
the alleged ADA violations listed in Plaintiff’s complaint M Dkt # 24] and Plaintiff filed this suit on
December 15Lh 2016, less than 90 days from September 19'h 2016 the day she received a right to sue letter,
her ADA cause of action is neither time-barred nor partially time-barred. Plaintiff’s Title VII claims are
timely only as to the alleged violations in her complaint occurring on or after October 22nd 2014 as
Plaintiff filed her EEOC Charge on August 13th 2015 than filed suit on December 15th 2016, less than 90
days from the date she received her right to sue letter.

 

l Plaintiff Has Stated Race Discrimination Claims Under the NYCHRL. NYSHRL. (and Title VII)
Defendant argues in its motion that Plaintiff’ s NYCHRL or NYSHRL (and Title VII) race discriminations
claims should be dismissed for failure to state a claim upon Which relief can be granted. To state a race
discrimination claim under the NYCHRL, NYSHRL (and Title VII) upon Which relief can be grated a
Plaintiff can allege (1) membership in a protected class, (2) it was qualified (3) it was subjected to an
adverse employment action and (4) the adverse action occurred under circumstances giving rise to an
inference of discrimination based on its membership in the protected class. [SE Capek v. BNY Meilon,

 

Case 1:16-cv-09707-VSB Document 27 Filed 09/01/17 Page 2 of 3

N.A., No. 15 Civ. 4155 (LTS)(AJP) (S.D.N. Y. May. 23, 2016)]. Plaintiff has alleged the elements needed
to state a race discrimination claim under NYCHRL, NYSHRL, and Title Vll in her CSAC [ S_ee Dkt #
24]: Plaintiff’s complaint alleges membership in a protected class. (i.e. lt states that she is black and
African Americau). Plaintiff’s complaint alleges she Was qualified (i.e. lt states that she worked in her
role, Assistant Director Hospitals, for Defendant in New York City from July lst 2013 to May 22nd 2015,
more than 21 months. lt states that the only evaluation Plaintiff received from Defendant during her
employment was a promotion review on Oct 31sl 2014 and her qualifications met the requirements for her
job. lt states that Plaintiff’ s promotion evaluation period was from luly 1st 2013 to about October 2014. It
states that under HHC operating procedure rules Humphreys was to receive performance evaluations on
her six month and than annual anniversaries and if Humphreys did not receive an evaluation during that
time period her work performance was to be deemed satisfactory for that time period. Etc.) Plaintiff’s
complaint alleges she suffered adverse employment actions that occurred under circumstances giving rise
to an inference of discrimination based on her membership in the protected class. (i.e. Plaintiff alleged
upon information and belief she was treated less favorably and paid differently than a employee outside
her racial group Michal, despite the fact that Plaintiff had superior qualifications, the same supervisor,
same job title, same department, same functional job description, and was hired around the same time.
According to the complaint, during Plaintiff’s employment Michal received a 15% salary increase when
hired while Plaintiff did not receive a salary increase when hired and Defendant deviated from its
standard operating procedures when it hired superiorly qualified Plaintiff upon information and belief.
Plaintiff also alleged that during her employment management hid and excluded her from work materials
like timesheets yet Michal received her work materials, even though HR ordered management not to do
so. ) Finally, Plaintiff’s complaint alleges that all perquisites to her suit have been met. (i.e. She said she
was an employee and HHC was an employer as the terms are defined in the NYCHRL, NYSHRL, and
Title Vl[. She said she filed her EEOC charge on August 18lh 2015, received a right to sue letter on
september 19“' 2016, and filed this gmc an December 15'11 2016.) Accordingly, Defendant’s motion with
respect to Plaintiff’s NYSHRL, NYCHRL (and Title Vll) race discrimination claims should be denied.

[See DeNigris v. N.Y.C. Health & Hosus. CorD.. 861 F.SUDD.Zd 185 (S.D.N.Y. 2012) "Plainti]cheborah
DeNigris, an African-Americanfemale, began working for Defendant New York City Health and
Hospitals Corporation ("HHC”) in either .lune or September onUOZ...Plainti]jccontends, the $70,000.00
salary she received as an ADN Preceptor actually represented a substantial decrease from her previous
earnings .. ...HHC hired another black woman, Matjorie Silcott ("Silcott "), as an ADN Preceptor several
months before HHC hired Plainti]j”for that position Silcott too received and accepted from Defendant
Frisch a salary ojj”er that represented a substantial decrease from her previous salary .. . ..HHC hired a
white woman, Jeanmarie Fitch (“Fitch ”), as an ADNPreceptor in October 2005. Fitch possessed less
experience and education than Plainti_)j”. .Fitch was hired at a salary which represented an increase
from her prior salary and which approached the maximum salary available for the ADN Freceptor
position ..... Fitch's annual salary was $19, OOO.UO higher than Plainti)_”f’s salary for the same g
position....Here, Plainti]j" has satisfied her initial, minimal burden of establishing a prima facie case of
discriminatory treatment She is a member of a protected class and has presented evidence that she was
treated and paid di]j”erently than similarly-situated individuals who were members of other racial groups
when hired for the ADN Preceptor position. Though Defendants argue that the challenged employment
actions were not adverse as a matter of law because Plainti)j"s salary was not reduced, the Court is
satisfied that a reasonable jury could conclude that the decisions made by Defendants with regard to
Plaintifj”s salary as compared with her prior salary and those ojj"ered to other candidates ....were
sufficiently "adverse ” to constitute adverse employment actions. Further, Pl¢:n`.nti]jr has presented evidence
supporting an inference of discrimination by showing that new hires who were white received salary
increases when hired, while those who were black did not ]

Case 1:16-cv-09707-VSB Document 27 Filed 09/01/17 Page 3 of 3

l Defendant is not exempt from all claims under the New York Labor Law

Defendant argues in its motion that it is exempt from all NYLL claims (including Plaintiff' s) because:

lt believes the definition of employee under the NYLL doesn’t include individuals employed “by a
federal, state or municipal government or political subdivision thereof” and it perceives itself as a political
subdivision under the NYLL. [w Dkt # 25]. To support its position Defendant points to definition of
employee provided in Section 651 of the Minimum Wage Act, Article 19 of New York Labor Law.
Defendant’s motion with respect to Plaintist NYLL claims should be denied for several reasons. i.e.

---- First, the NYLL is divided into 40 separate articles, Section 651 sets forth definitions that apply
specifically and exclusively to Article 19. [B NYLL § 651]. The definition of employee in Section 651
of the Minimum Wage Act doesn’t include individuals employed “by a federal, state or municipal
government or political subdivision thereof” however that definition applies to Article 19 it does not
apply all Articles of the NYLL. i.e. Plaintiff‘ s NYLL allegations are covered under a number of different
NYLL A_rticles like Article 7 (NYLL §215 retaliation). Plaintiff meets the definition of employee under
NYLL §215. The definition of employee for NYLL§ 215 are found in NYLL § 2 & NYLL §215 and is
different from that found in NYLL § 651.

---- Second, political subdivision status does not affect all claims under the NYLL. (i.e. as mentioned
above, some of Plaintiff’ s allegations are covered under NYLL Labor § 215 as Plaintiff’s complaint
encompasses retaliation for engaging in perceived NYLL protected activity. [E cht # 24 ]. Defendant is
not exempt from NYLL § 215 (Defendant meets the definition of employer under NYLL Labor § 215 and
Plaintiff meets the definition of employee under NYLL Labor § 215. w NYLL § 215 & NYLL § 2) as
NYLL § 215 exemption pertains to "employees of the state or any municipal subdivisions or departments
thereof", and omits political subdivisions in its written exemptions [B Labor Law § 215 [1][c] ] neither ,
HHC, Plaintiff, nor political subdivisions are subject to exemption under New York Labor Law § 215.) §

[See similar case Dav v Summit Sec. Servs. lnc. 2016 NY Slip Op 26295. decided on September 15. 2016
Sunreme Court, New York Countv "HHC also contends that it is a political subdivision of the State of
New York, and therefore is exempt from Labor Law § 215. HHC points to the definitions provided in
another section of the Labor Law, the Minimum Wage Act, which specifically exempts ’federal, state or
municipal government or political subdivision thereof ' from causes of action against them (Labor Law §
651[5][n]). Plainti]jf responds that those definitions do not apply for claims brought under Labor Law §
215. The exemptions under Labor Law § 215 pertain only to "state or any municipal subdivisions or
departments thereof ','it makes no mention of political subdivisions lt is a maxim of statutory construction
that where a specific exemption is made, the legislature 's failure to exempt other entities of a similar
nature from operation of the statute is some indication that no further exemption was intended
....Particularly where other provisions of the Labor Law provide for an exemption for political
subdivisions, the absence of the exemption in Labor Law § 215[1][c] indicates it was intentionally
made...Labor Law § 215 omits political subdivisions in its written exemptions ( see Labor Law § 215
[1][c]). As such, HHC-whether it is a political subdivision or not-is not an exempt entity from Labor Law
§ 215 because the exemption applies to "state or any municipal subdivisions or departments thereof. "]

 

Respectfully Submitted,

   
  
 

Chante
Plaintiff, Pro Se

45 Westwood Drive;
Stamford, Connecticut 06902
(917) 971-3429 | chumphreyscmu @ gmail.com

